Citation Nr: 1522359	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-17 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for polysubstance abuse (previously claimed as chemical dependency).

2.  Entitlement to service connection for a claim of service connection for polysubstance abuse.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a personality disorder (previously claimed as PTSD and nervous disorder).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a personality disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from May 1978 to June 1980.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which reopened the previously denied service connection claim for an acquired psychiatric disorder and then denied this claim on the merits.  The Veteran filed a Notice of Disagreement (NOD) in June 2011.  The RO issued a Statement of the Case (SOC) in April 2013.  In June 2013, the Veteran filed his Substantive Appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Unappealed June 1991 and September 1991 rating decisions denied service connection for chemical dependency.

2.  The evidence pertaining to the Veteran's polysubstance abuse (previously claimed as chemical dependency) submitted subsequent to the September 1991 rating decision was not submitted previously, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  An unappealed July 1999 rating decision denied service connection for PTSD.

4.  Rating decisions dated in November 2004 and December 2004 denied service connection for a nervous disorder; following an appeal, the Board denied the claim of service connection for an acquired psychiatric disorder, to include PTSD, in April 2008; this Board decision was not appealed and became final.

5.  The evidence pertaining to the Veteran's acquired psychiatric disorder, to include PTSD, submitted since April 2008 was not submitted previously, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

6.  The Veteran's current personality disorder is a congenital or developmental defect and is not a disease or injury for the purposes of service connection.

7.  The Veteran did not engage in combat with the enemy. 

8.  There is no valid PTSD diagnosis based on a corroborated in-service stressor. 

9.  An acquired psychiatric disorder did not manifest during active service or within the first post-service year and is not shown to be related to service.

10.  Because service connection is not effect for any disability, the Veteran's currently diagnosed polysubstance abuse disorder cannot be secondary to or a symptom of a service-connected disability.



CONCLUSIONS OF LAW

1.  The June 1991 and September 1991 rating decisions that denied service connection for chemical dependency are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for polysubstance abuse (previously claimed as chemical dependency).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).

3.  The July 1999 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  The Board's April 2008 decision that denied service connection for an acquired psychiatric disorder, to include PTSD, (claimed in the November 2004 and December 2004 rating decisions as a nervous disorder) is final.  38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).

5.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and a personality disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2014); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2014).

6.  The Veteran has no legal entitlement to service connection for a personality disorder.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2014).

7.  Service connection for an acquired psychiatric disorder, to include PTSD, is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

8.  Service connection for polysubstance abuse is not established.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 2010 and October 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of his claims in the June 2011 rating decision.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Additionally in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Here, the July 2010 and October 2010 letters from the AOJ set forth the elements of a service connection claim and included the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the Veteran's case.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been developed properly and all evidence necessary for equitable resolution of the issues have been obtained.  The Veteran's STRs, personnel records, Social Security Administration (SSA) disability benefits records, and post-service treatment records have been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination and medical opinion in February 2011 and a VA addendum medical opinion was obtained in April 2011 by the same VA examiner.  These medical reports have been included in the claims file for review.  The examination and medical opinions involved reviews of the claims file, a thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

In summary, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

New and Material Evidence for Polysubstance Abuse

The Veteran seeks to reopen his previously denied claim of polysubstance abuse (previously claimed as chemical dependency).

Although the RO did not address whether new and material evidence had been submitted for this claim in the June 2011 rating decision at issue, the Board must first decide whether new and material evidence has been received to reopen this claim.  This threshold preliminary determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

In June 1991 and September 1991 rating decisions, the RO denied service connection for chemical dependency.  The Veteran was advised of his appellate rights in letters dated in October 1991.  The Veteran was informed that there was no evidence that his chemical dependency was due to service rather than willful
misconduct.  He was told that no further action would be taken on his claim until he submitted evidence related to this fact.  The Veteran did not appeal the decisions and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In June 2010, the Veteran filed a claim to reopen his previously denied claim for service connection for polysubstance abuse (previously claimed as chemical dependency).  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, the following evidence has been added to the record since the September 1991 RO denial: private medical records, service personnel records, VA treatment records, SSA records, a VA examination, VA medical opinions, a DRO hearing transcript, and lay statements.  This evidence is new because it has not been submitted previously.  The April 2011 VA medical opinion and the personnel records also are material to the claim.  The claim was denied previously because there was no evidence that his chemical dependency was due to service rather than willful misconduct.  Since that time, a VA physician submitted a nexus opinion in April 2011 regarding the Veteran's polysubstance abuse and his active service.  The Veteran's personnel records document several incidents of misbehavior and disciplinary actions from August 1978 to May 1980.  In June 1980, the Commanding Officer recommended the Veteran be discharged from the military because he was "a marginal performer and an administrative burden."  The Veteran was discharged from the military in June 1980.  All of this bears directly and substantially upon the specific matter under consideration.  This evidence is significant and must be considered in order to fairly decide the merits of the claim.  For these reasons, the Veteran's claim for service connection for polysubstance abuse (previously claimed as chemical dependency) is reopened.

New and Material Evidence for Acquired Psychiatric Disorder 

The Veteran seeks to reopen his previously denied claim of acquired psychiatric disorder, to include PTSD and a personality disorder (previously claimed as PTSD and nervous disorder).

Although the RO determined in the June 2011 rating decision that new and material evidence had been submitted to reopen the acquired psychiatric disorder claim, the RO's decision concerning this is not binding on the Board.  So, too, must the Board first decide whether new and material evidence has been received to reopen this claim because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett, 83 F.3d at 1380; McGinnis, 4 Vet. App. at 239 (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler, 9 Vet. App. at 171; see Jackson, 265 F.3d at 1366 (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

In a July 1999 rating decision, the RO denied service connection for PTSD.  The Veteran was advised of his appellate rights in a letter dated in July 1999.  The Veteran was informed that his claim was not well-grounded as there was no
evidence that the claimed PTSD currently existed or that any current diagnosis was related to a verified or supported in-service stressor.  He was told that no further action would be taken on his claim until he submitted evidence relating to this fact.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Rating decisions dated in November 2004 and December 2004 denied the Veteran's claim of entitlement to service connection for a nervous disorder.  The Veteran appealed these rating decisions to the Board.  In an April 2008 decision, the Board denied the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran was advised of his appellate rights in a letter dated that same month.  The Veteran was informed that the evidence did not verify his PTSD stressor and his acquired psychiatric disorder had not been linked to his active military service.  The Veteran did not appeal this Board decision and did not request reconsideration of this Board decision; thus, the April 2008 Board decision became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In June 2010, the Veteran filed a claim to reopen his previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD and a personality disorder (previously claimed as PTSD and nervous disorder).  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus, 3 Vet. App. at 513; but see Duran, 7 Vet. App. at 216 ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, the following evidence has been added to the record since the April 2008 Board denial: VA treatment records, a VA examination, VA medical opinions, and lay statements.  This evidence is new because it has not been submitted previously.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  An August 2010 VA medical opinion also is material.  The claim was denied previously because the evidence did not verify his PTSD stressor and his acquired psychiatric disorder had not been linked to his active military service.  Since that time, the Veteran's VA treating physician, Dr. S.S., submitted an August 2010 statement in which he found that the Veteran's PTSD stemmed from having witnessed a fellow soldier fall from a cliff, an event that occurred while the Veteran was in service and stationed in Arizona.  As this is the PTSD stressor that the Veteran claims, this medical opinion bears directly and substantially upon the specific matter under consideration.  This evidence is significant and must be considered in order to fairly decide the merits of the claim.  For these reasons, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and a personality disorder (previously claimed as PTSD and nervous disorder), is reopened.

Service Connection for Personality Disorder

Initially, the Board notes that throughout the appeal, the Veteran has been diagnosed with a personality disorder.  See VA examination in February 2011 and VA addendum medical opinion in April 2011.  There is no entitlement under the law for service connection for this disorder.  By regulation, congenital or developmental defects such as personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014); see Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also 38 C.F.R. § 4.130 (2014); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The validity of the exclusion in 38 C.F.R. § 3.303(c) of congenital and development defects from the definition of disease or injury has been upheld by the Court.  Winn, 8 Vet. App. at 510.  The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable determination.  Thus, the Veteran's claim of service connection for a personality disorder must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Beno v. Principi, 3 Vet. App. 439 (1992).  

Service Connection for Acquired Psychiatric Disorder 

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Three general requirements for establishing service connection for PTSD, in particular, are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires:  (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2014) (stating that if a diagnoses of a mental disorder does not conform to the DSM-IV or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and, (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

According to the DSM-IV criteria, a diagnosis of PTSD requires that a Veteran has been exposed to a traumatic event, and that he experiences a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

Where the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

During the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor - provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service.  Id.  

Service connection also may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including psychoses (but not PTSD), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  Specifically, the Veteran's VA treating physician, Dr. S.S., submitted an August 2010 statement, in which he diagnosed the Veteran with PTSD and schizoaffective disorder.  In an October 2010 VA treatment record, the Veteran was diagnosed with PTSD, anxiety disorder, and adjustment disorder in accordance with the DSM-IV.  At the February 2011 VA examination, the Veteran was diagnosed with mood disorder.  Thus, the Veteran has satisfied the first element of service connection and currently has an acquired psychiatric disorder.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Initially, the Board notes that the Veteran has not served in combat with the enemy.  He does not allege such and his military personnel and medical records do not support combat service.  The Veteran's DD-214 Form reflects that he served on active duty Air Force from May 1978 to June 1980, and that he received no combat citations.  His DD-214, his STRs, and his personnel records reveal that the Veteran did not have any foreign service during his active military service.  His STRs reveal no combat wounds.  His Military Occupational Specialty (MOS) was Hospital Medical Service Specialist.  Thus, the evidence of record does not establish that the Veteran was engaged in combat in connection with his MOS.  The Board therefore finds that, based on all the evidence, the Veteran did not engage in combat during his active duty. 

Since the Veteran did not engage in combat with the enemy, his lay testimony alone is not enough to establish the occurrence of an alleged PTSD stressor.  Mere allegations are insufficient to establish service stressors for PTSD; instead, official service records or other credible supporting evidence must corroborate stressors.  See Cohen, 10 Vet. App. at 138-50; Zarycki, 6 Vet. App. at 98; 38 C.F.R. 
§ 3.304(f).

Regarding his PTSD stressor, the Veteran contends that he currently suffers from an acquired psychiatric disorder, namely PTSD, which is the result of a single event that occurred during service in 1978.  Namely, the Veteran argues that he witnessed the untimely demise of his friend and service-comrade, M., after he slipped and fell off a cliff during a camping trip in Tucson, Arizona.  The Veteran maintains that because of his African-American heritage, service officers unjustly accused him of having pushed M. to his untimely demise.  He contends that after the death of M., he suffered from drug and alcohol problems.

Here, the Veteran's STRs document that he did not have an acquired psychiatric disorder at his military entrance examination.  The STRs reflect that the Veteran reported having had depression or excess worry on a June 1980 military exit Report of Medical History.  The June 1980 military exit examination documented that the Veteran had depression and worry due to occupational tensions and no treatment had been sought.  The remainder of the STRs, however, are entirely devoid of any clinical findings referable to, or diagnoses of, a psychiatric disorder.  The Veteran's personnel records document several incidents of misbehavior and disciplinary actions from August 1978 to May 1980.  In June 1980, the Commanding Officer recommended the Veteran be discharged from the military because he was "a marginal performer and an administrative burden."  The Veteran was discharged from the military in June 1980.

Regarding verification of his PTSD stressor, the Veteran first reported having witnessed the accidental death of his friend and fellow solider, M., in March 1999, a month prior to when he initially filed a claim for service connection for PTSD.   A subsequent April 1999 VA treatment record, along with a November 2000 VA treatment report, reflect that the Veteran attributed his own psychological problems to a variety of life stressors, such as a history of lymphoma, childhood abuse and legal problems.  The Veteran's inconsistency and lapse in time in reporting the in-service accidental death of his friend and fellow soldier raised, according to a VA physician in March 1999, "[t]he question of malingering, possible for the purpose of establishing service connection."

Overall, the only link between service and the currently diagnosed PTSD is the statements and testimony of the Veteran, his family members, and service representative.  Although lay statements such as those presented in this case are probative, the Veteran's extensive medical records and service records of the Veteran and the deceased serviceman, which weigh against the Veteran's claim, are more probative as to whether the Veteran's PTSD is in any way related to his period of military service. 

The Veteran's claim for service connection for PTSD primarily hinges on whether the Veteran's currently diagnosed PTSD is related to a confirmed in-service stressor (i.e., having witnessed, and subsequently accused of, the accidental death of his friend and service-comrade, M.).  In this case, an April 1999 VA therapist opined, after noting that the Veteran had a long history of substance abuse, that the Veteran seemed motivated by secondary gain of receiving a PTSD diagnosis.  The VA therapist concluded that there was no basis for a diagnosis of PTSD.  Following a physical examination of the Veteran and a review of the claims file, the February 2011 VA psychiatric examiner found that the Veteran did not have a current DSM-IV diagnosis of PTSD.  The examiner stated that the did not believe that the Veteran met the criteria for PTSD, and did not believe that there was any actuating event that could be associated with PTSD.  The examiner noted that the Veteran was not involved in combat.  The examiner indicated that the Veteran was also not subject to any hostile military activity, nor was he subject to any terrorist activity.

In contrast, the Veteran's longstanding private therapist, B.R., entered a diagnosis of PTSD, after noting that the Veteran was, "[d]ealing with a traumatic incident where Greg saw his friend fall off a cliff and die."  B.R. did not review the Veteran's claims file prior to providing the medical opinion.

The Veteran's VA treating general physician, Dr. S.S., submitted an August 2010 statement, in which he opined that the Veteran's currently diagnosed PTSD stemmed from "having witnessed a fellow soldier fall from a cliff.  This event occurred while the patient was stationed in Arizona and thus, was not combat-related.  Since that time he has experienced nightmares, flashbacks and an intense fear of heights."  Dr. S.S. did not review the Veteran's claims file prior to providing this medical opinion.

The Board notes that B.R.'s and S.S.'s diagnoses of PTSD were based solely upon the Veteran's self-serving history of having witnessed his friend and service comrade fall off a cliff, presumably during military service.  There is, however, no corroborating evidence of record demonstrating that the Veteran was present when his friend and service-comrade, M., accidently fell to his untimely demise.  To this end, Air Force (AF) Form 25, Report of Facts and Circumstances of Death, dated May 22, 1980, and DD Form 1300, Report of Casualty, dated June 4, 1980, reflect that M. died as a result of multiple traumatic injuries due to, or as a consequence of, a seventy foot fall off a rocky canyon path at Reddington Pass in Tucson, Arizona.  These same reports, however, do not show that the Veteran was listed as an "interested person" who was present before, during or after M.'s death in April 1980.  In fact, witness statements dated in April and May 1980 do not include that of the Veteran.

The Veteran's personnel records document several incidents of misbehavior and disciplinary actions from August 1978 to May 1980 - both before and after the alleged cliff incident in April 1980.  In June 1980, the Veteran's Commanding Officer recommended the Veteran be discharged from the military because he was "a marginal performer and an administrative burden."  The Veteran was discharged from the military in June 1980.

In view of the foregoing, the Board finds that the Veteran's self-serving statements concerning his having witnessed, and subsequently being accused of having caused, M.'s untimely demise, are not credible.  As noted above, there is no objective corroborating evidence of the Veteran being present at the time of M.'s accidental demise in April 1980.  Accordingly, the Board concludes that as the Veteran was not present when M. accidently fell to his untimely death in April 1980, the alleged stressor of having witnessed, and subsequently being accused of having caused his death, has not been corroborated.  Therefore, service connection for PTSD based upon the above-referenced stressor is not warranted.

Under the new regulations, a VA psychiatrist or VA psychologist has not confirmed that:  (i) the claimed stressor is adequate to support a diagnosis of PTSD and (ii) the Veteran's symptoms are related to the claimed stressor.  In October 2010, the Veteran was diagnosed with PTSD, under the DSM-IV criteria, by his VA treating licensed social worker, based on his claimed stressor.  The social worker did not review the Veteran's claims file prior to providing her diagnosis.  Mere acquiescence with the Veteran's contentions does not constitute competent medical evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The Board is not bound to accept diagnoses and opinions by physicians who base a diagnosis of PTSD solely on the Veteran's unsupported statements.  See Swann v. Brown, 5 Vet. App. 229 (1993).  Nor is the Board bound to accept the Veteran's uncorroborated accounts of an in-service stressor or the opinions or diagnoses by physicians who rely on the Veteran's account of his stressful military service.  Id.  Furthermore, this VA social worker is not a VA psychologist or psychiatrist, as required under the new PTSD regulations.  

In contrast, when the Veteran was examined by a VA psychologist at the February 2011 VA examination, the VA examiner diagnosed the Veteran with rule out schizoaffective disorder by history, mood disorder, not otherwise specified, polysubstance abuse in early remission (Axis I of the DSM-IV) based on the Veteran's stressors, as described above and as reported at the examination, based on a physical examination of the Veteran, and based on a review of the Veteran's claims file.  The VA psychologist did not diagnose the Veteran with PTSD.  In particular, the February 2011 VA examiner found that the Veteran did not meet the criteria for PTSD as there was not an actuating event that could be associated with PTSD.  

The remaining VA treatment records do not contain a DSM-IV diagnosis of PTSD by a VA psychologist or VA psychiatrist.  The Veteran's treating general physician, Dr. S.S., diagnosed the Veteran with PTSD, but this was not a DSM-IV diagnosis and Dr. S.S. is not a VA psychologist or psychiatrist.  Thus, there is no competent evidence that the Veteran has a current DSM-IV diagnosis of PTSD related to a verified stressor.  The overall medical evidence fails to identify a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) and in accordance with the new regulations.  See 38 C.F.R. § 4.125(a) (2014).  Since the VA examiner (VA psychologist) concluded that the Veteran does not have a current DSM-IV diagnosis of PTSD, the examiner has not confirmed that the claimed stressor is adequate to support a PTSD diagnosis and this effectively ends the Board's application of the new regulation under 38 C.F.R. § 3.304(f)(3) in this case.  See also 38 C.F.R. § 3.304(f)(3) (2014).  Furthermore, evidence establishing the occurrence of an in-service stressor leading to PTSD is absent and there is no indication that the Veteran engaged in combat with the enemy during service, as would warrant the application of 38 U.S.C.A. § 1154.  See 38 U.S.C.A. § 1154 (West 2014).  Under the circumstances, the Board finds that a preponderance of the evidence is against grating the claim of service connection for PTSD.

Regarding the Veteran's other acquired psychiatric disorder diagnoses, the first post-service relevant evidence of any psychiatric disorder was in a June 1988 VA Medical Center (VAMC) treatment record, which documented that the Veteran was seeking help for his cocaine abuse.  However, the Veteran did not seek psychotherapy until March 1993, which was subsequently followed by a psychiatric disorder diagnosis.  Again, the Veteran's active duty ended in 1980.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file only contains a negative medical nexus opinion.  

Specifically, on VA examination in February 2011, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the acquired psychiatric disorder (currently diagnosed by him as mood disorder) was less likely than not caused by anything the client might have experienced in the
military.  The examiner reasoned that the Veteran had a long pattern of marginal adult history and lack of success and chronic chemical abuse pattern, which, the examiner found, could have just as easily be the etiology of this disorder.

In April 2011, the February 2011 VA examiner provided a VA addendum medical opinion.  The examiner determined that the acquired psychiatric disorder (currently diagnosed by him as mood disorder) was "less likely than not a result of/or associated with depression and worry related to the occupational tension [the Veteran] may have experienced while in the military."  The examiner reasoned that no treatment was considered at the time of the June 1980 in-service complaint of depression and worry.  The examiner found no indication from the record that provided evidence of the Veteran's significant problem of adjustment related to occupational tensions.  The examiner noted the Commander's Report dated June 10, 1980, recommending that the Veteran be discharged from the Air Force.  The examiner pointed out that there were numerous behavioral infractions, no-shows, an Article 15, different counseling sessions, being disrespectful, testing positive for drugs, etc, in the Veteran's personnel records.  Thus, the examiner recognized that all of that was occurring at the same time and was no doubt a stressor for the Veteran.  However, in terms of stress related to typical occupational tension, the examiner was not able to identify any related concerns.  The examiner was not aware of any occupational tensions that would go beyond the typical military career that would have been compromising for the Veteran.  The examiner stated that the Veteran was found to have a variety of behavioral disturbances in the military.  The examiner opined that it was likely that these were more related to the personality disorder than any acute occupational tension.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided medical opinions that are supported by and consistent with the evidence of record.  He provided an alternative theory to address the etiology of the current acquired psychiatric disorder - namely, the Veteran's long pattern of marginal adult history and lack of success and chronic chemical abuse pattern.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.

Regarding the PTSD diagnosis, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of PTSD is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Regarding the other acquired psychiatric disorder diagnoses, the Veteran reports continuous symptomatology since active service.  The Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1988, eight years after the Veteran's military separation in 1980.  Further, the STRs do not show that the Veteran developed a chronic psychoses disorder during his active military service.  The STRs document one instance of depression and worry at the Veteran's military exit and no pertinent treatment or complaints during service, which is not evidence of a chronic disorder.  When the Veteran was first treated post-service in 1988 for drug abuse by VA, he did not allege that he had psychiatric problems from his active military service that were causing him to abuse drugs.  The first psychiatric disorder diagnosis is not until the 1990s, over a decade after the Veteran's active military service ended.  Thus, the evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  The Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim for an acquired psychiatric disorder other than PTSD cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for psychoses.  As stated above, the earliest post-service medical treatment records are dated from 1988, and the Veteran was separated from the active duty in 1980.  No diagnosis of psychoses was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply to the Veteran's service connection claim for an acquired psychiatric disorder.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements in the claims file from the Veteran, his mother, and his brother in support of the Veteran's claim.  The Board acknowledges that the Veteran, his mother, and his brother are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

The Veteran's mother and brother and the Veteran are competent to report that the Veteran spoke with them after the cliff incident and described the details.  The Veteran is also competent to describe symptoms he experienced in service (such as depression) and things he observed or experienced (such as a friend screaming when he fell off a cliff and the Veteran being questioned after the in-service incident).  The Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's psychiatric disorder to be credible, since his STRs make no reference to any treatment for or complaints of a psychiatric disorder until his military separation examination in 1980.  Following his military discharge in June 1980, the first psychiatric disorder diagnosis is not until the 1990s, over a decade after his active military service.  Further, for the reasons described above, the Board does not find that the lay statements are competent and credible regarding verification of the Veteran's PTSD stressor.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fail to support the lay statements regarding verification of the Veteran's PTSD stressor and which fail to show a psychiatric disorder until over a decade after the Veteran's military separation in 1980.  

For the reasons set forth above, the Board finds that the lay statements that the Veteran's acquired psychiatric disorder symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for an acquired psychiatric disorder.  

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Polysubstance Abuse

The Veteran seeks service connection for polysubstance abuse.

VA compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2014).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, 38 U.S.C.A. § 8052 (West 2014) also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See also VAOPGPREC 2-97.

A Veteran could receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  In other words, 38 U.S.C.A. § 1131 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Here, the Veteran was diagnosed with polysubstance abuse disorder by the February 2011 VA psychiatric examiner.  The February 2011 VA examiner, in an addendum medical opinion dated in April 2011, provided a negative nexus opinion between the Veteran's polysubstance abuse and his active military service.  Service connection is not in effect for any disabilities.  Thus, the Veteran is not entitled to service connection service connection for polysubstance abuse on a secondary basis.  And, as stated above, the claim cannot be granted on a direct service connection basis.  Accordingly, the claim of service connection for polysubstance abuse is denied.


ORDER

New and material evidence having been submitted, the claim of service connection for polysubstance abuse (previously claimed as chemical dependency) is reopened.

New and material evidence having been submitted, the claim of service connection for an acquired psychiatric disorder, to include PTSD and a personality disorder (previously claimed as PTSD and nervous disorder), is reopened.

Entitlement to service connection for polysubstance abuse is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a personality disorder, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


